The Chancellor having deniei ?he application, the defendant appealed, and one question made was whether as he had allowed the bill to be taken pro confes sohe had the right to appeal from this order; and the Court of Errors held, that an appeal lay. It also held, that although the mortgagee complained also of having been misled by the mortgagor, who had represented to him that some land at Geneva, which he had taken on account, was worth $1,000, whereas it was not worth more than $400, yet that a court of equity would net, in settling the rights of parties, look beyond the transaction in regard to which relief is asked by one party, and take into consideration other and different transactions set up by the other party as presenting equities on his side, and it was held, that the case of M‘Donald- v. Neilson, 2 Cow. 139, cited and relied on by the Chancellor as an authority for his decision, did not sustain or sanction it.
The Chancellor’s decree was accordingly reversed by 11 to 6 ; and a new decree made by this court, giving the appellant the benefit of the sale of the property made by the respondent since the master’s sale to the amount of the excess of the value, $1,000.